DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
After further consideration, Fig. 5 is a separate species from Fig. 3.  Notwithstanding, claims 2 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on November 15, 2022.
Applicant's election with traverse of Species A in the reply filed on November 15, 2022 is acknowledged.  The traversal is on the ground(s) that Examiner faces no undue burden in searching all pending claims.  This is not found persuasive.
See MPEP 808.02 which states that undue search burden is established by any one of the following: a separate classification, a separate status, or a different field of search.  Applicant has failed to set forth any search strategy much less a single search strategy encompassing all features of all species nor explained how such a search of multiple patently distinct species could be conducted  in the time allotted for a single invention.  Further note that examination burden is not limited to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc.  
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Jan. 28, 2022 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Genov et al. (US 5,007,784).
Genov discloses and shows in Fig. 1 a driving mechanism comprising: 
a first pulley (46) configured to rotate around a first axis; 
a motor (36) configured to rotate the first pulley around the first axis; 
a second pulley (86) disposed to be separated from the first pulley and configured to rotate around a second axis parallel to the first axis; 
a first belt (100) laid around the first pulley and the second pulley and configured to transmit power of the motor from the first pulley to the second pully; 
a third pulley (78) disposed side by side with the second pulley in a direction along the second axis and configured to rotate around the second axis integrally with the second pulley; 
a fourth pulley (110) disposed to be separated from the third pulley and configured to rotate around a third axis parallel to the second axis; 
a second belt (114) laid around the third pulley and the fourth pulley and configured to transmit the power of the motor from the third pulley to the fourth pulley; and 
a first bearing (82) located between the second pulley and the third pulley and configured to support the second pulley and the third pulley.
Regarding claim 6, a robot comprises the above-mentioned assembly.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658